Citation Nr: 0810816	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-43 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spondylosis (claimed as a neck 
condition).

2.  Entitlement to an initial evaluation in excess of 10 
percent for spondylosis with scoliosis, thoracolumbar spine 
(claimed as mid to lower back condition).

3.  Entitlement to an initial evaluation in excess of 10 
percent for rotator cuff syndrome, left shoulder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesphageal reflux disease with hiatal hernia 
(claimed as acid reflux and hard to swallow).

5.  Entitlement to an initial compensable evaluation for left 
inguinal hernia repair (claimed as scars).

6.  Entitlement to an initial compensable evaluation for a 
left orchiectomy (claimed as testicular condition and scars).

7.  Entitlement to an initial compensable evaluation for a 
right epididymal cyst (claimed as testicular condition).

8.  Entitlement to an initial compensable evaluation for 
residuals of injury, right finger (major).

9.  Entitlement to an initial compensable evaluation for 
osteoarthritis, right knee.

10.  Entitlement to an initial compensable evaluation for 
osteoarthritis, left knee.

11.  Entitlement to service connection for a left wrist 
condition.

12.  Entitlement to service connection for left leg numbness.

13.  Entitlement to service connection for a nosebleed.

14.  Entitlement to service connection for a left ankle 
condition.

15.  Entitlement to service connection for headaches.

16.  Entitlement to service connection for sleeping problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston- Salem, North Carolina.  Jurisdiction was 
subsequently transferred to the Columbia, South Carolina RO.

The Board notes that the May 2004 rating decision also 
granted entitlement to special monthly compensation (SMC) 
bases on anatomical loss of a creative organ.  This is a full 
grant of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 

The veteran also has claims of entitlement to service 
connection for post traumatic stress disorder (PTSD), 
arthralgias, dyslipidemia and degenerative disc disease. 
These matters have not been adjudicated and are referred to 
the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a general medical evaluation while 
still on active duty in November 2003.  He has not been 
afforded a VA examination to evaluate his disabilities since 
service.  A December 2004 letter from a VA physician also 
indicated that the veteran participated in VA's Persian Gulf 
Registry Program.  The examination report is not of record.  
In a February 2008 statement, the veteran's representative 
stated that the veteran contended that his service-connected 
disabilities had worsened.  

In a letter dated in October 2004, the veteran was informed 
by his employer that he had been found medically unfit to 
perform the duties of a rural mail carrier due to herniated 
lumbar disk at L4-L5.  This conclusion was reportedly based 
in part on a Postal Medical Exam, which is not of record.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's February 2008 statement and the 
reported intervening examinations provide evidence of 
worsening since the last examination in November 2003.  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

With respect to the issues of entitlement to service 
connection for a left wrist condition, left leg numbness, 
nosebleeds, a left ankle condition, headaches and sleeping 
problems, the Board notes that a December 2004 VA letter to 
the veteran reflects that he had been afforded VA examination 
in conjunction with his participation in the VA Persian Gulf 
Registry.  It does not appear that the report of the 
referenced examination is of record.

With regard to the claims for service connection for a left 
wrist condition, left leg numbness, nosebleeds, a left ankle 
condition and sleeping problems, no clinical diagnoses have 
been reported, although the veteran has reported symptoms.  
As a Persian Gulf War veteran, he is eligible for service 
connection for certain undiagnosed illnesses, if objectively 
manifested.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317.  Examinations are needed to determine whether there 
are objective manifestations of undiagnosed illness.

VA also has a duty to obtain the report of the Persian Gulf 
Registry Examination and the report of the Postal Medical 
Examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the VA Persian Gulf 
Registry examination report referred to 
in the December 2004 VA letter from the 
VA Medical Center in Charleston, South 
Carolina.

2.  Take the necessary steps to obtain 
the report of the Postal Medical 
Examination and any other relevant 
medical records and disability 
determinations from the United States 
Postal Service.  The veteran is advised 
that VA is only obligated to obtain 
records for which necessary releases are 
provided.

3.  The veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his neck and mid to low 
back disabilities.  The claims folder 
should be made available to the examiner 
or examiners for review prior to the 
examination or examinations.  All 
examiners should acknowledge such review 
in the examination report or in an 
addendum.

The examiner should report the veteran's 
ranges of cervical and thoracolumbar 
spine flexion, extension, lateral 
flexion, and rotation in degrees and note 
the presence or absence of muscle spasm 
in the cervical and lumbar spine.

The examiner should determine whether the 
neck and back disabilities are manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
pain, weakened movement, excess 
fatigability, incoordination, or flare-
ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2007).  It is therefore 
essential that the examination report 
contain these findings.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment due to the 
service connected left shoulder 
disability.

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should describe the left 
shoulder disability and report the ranges 
of left shoulder motion in degrees.

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also report whether 
the left shoulder disability is 
manifested by loss of the humeral head 
(flail joint), nonunion of the humerus 
(false flail joint), or fibrous union of 
the humerus, and should note the 
frequency of any dislocations. 

4.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to GERD.

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should describe whether the 
veteran has persistent epigastric 
distress with symptoms of pyrosis or 
regurgitation, accompanied by substernal 
arm or shoulder pain, productive of 
considerable impairment of health.

The examiner should also note whether 
GERD causes symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia, or other 
symptom combinations productive of severe 
impairment of health. 

5.  Schedule the veteran for a VA 
examination to determine the current 
degree of impairment due to residuals of 
left inguinal hernia repairs.  The 
examiner is asked to comment on whether 
the veteran has a recurrence of the 
hernia, whether it is small or large, 
whether it is reducible, whether it is 
well supported by a belt or truss, and 
whether it is irremediable.

The examiner is asked to describe the 
amount of surface area involved and to 
comment on whether the veteran's scars 
are unstable, superficial or deep, i.e., 
adherent to underlying tissue, painful on 
examination or cause limitation of 
function of any affected part.

The claims folder must be reviewed by the 
examination and the examiner is asked to 
report that the claims file was reviewed. 

6.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any disability he 
has associated with his right and left 
testicles.  The claims folder must be 
made available to the examiner for 
review.  Any indicated studies should be 
performed.  The examiner should indicate 
whether there is complete atrophy of the 
left or right testicle and whether or not 
the left or right testicle is 
nonfunctioning.

The examiner is asked to describe the 
amount of surface area involved and to 
comment on whether the veteran's scars 
are unstable, superficial or deep, i.e., 
adherent to underlying tissue, painful on 
examination or cause limitation of 
function of any affected part.

The claims folder must be reviewed by the 
examination and the examiner is asked to 
report that the claims file was reviewed. 

7.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his right finger 
(major) disability.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include consideration 
of any complaints of pain and of 
limitation of motion due to pain.  All 
functional limitations resulting from the 
right finger (major) disability are to be 
identified.  The examiner should note 
whether there is ankylosis, pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right finger (major).  The examiner must 
specifically indicate whether the 
disability is analogous to amputation of 
the right finger, or whether there is 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.  The examiner 
should discuss the effect the right 
finger (major) disability has upon the 
veteran's activities (as well as the 
extent and effect, if any, of episodes of 
exacerbation).  The examiner must explain 
the rationale of all opinions given.  If 
no opinion can be rendered, an 
explanation should be set forth. 

8.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
the knees to assess the current 
manifestations of his knee disabilities.  
The claims folder should be made 
available to the examiner for review and 
the examiner is requested to acknowledge 
such review in the examination report or 
in an addendum.

That examiner should report the ranges of 
right and left knee flexion and extension 
in degrees; and determine whether the 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.

The examiner should also report whether 
there is dislocation of the semilunar 
cartilage, knee instability or 
subluxation; as well as the severity of 
any instability or subluxation noted on 
examination.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4.  It is therefore essential 
that the examination report contain these 
findings.

9.  The veteran should be scheduled for 
VA examination in connection with his 
claimed joint and disabilities.  The 
claims file must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s), and 
the examination report(s) should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Specifically the 
examiner(s) should:

a.  Determine whether the veteran 
currently has a diagnosed joint disorder 
and if so, is it related to his 
experiences in the Persian Gulf.  The 
examiner should also determine whether 
there are objective signs of joint 
disease or other non- medical indicators 
that are capable of independent 
verification to account for the veteran's 
complaints of joints pain.  If there are 
objective signs or non- medical 
indicators of painful joints, the 
examiner should, if possible, establish a 
diagnosis for the signs that are present.  
(The left wrist, left leg numbness, 
nosebleeds and left ankle should be 
addressed.)

b.  If a diagnosis cannot be established, 
this should be stated.  If the 
manifestations cannot be attributed to a 
diagnosed illness, and there is an 
undiagnosed chronic joint illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event. 

10.  Schedule the veteran for a VA 
examination to determine the etiology of 
any headaches.  The claims folder should 
be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should provide a diagnosis 
for any headache disorder and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that such disorder is 
etiologically related to service.

If the headache symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.

The examiner should provide rationales 
for all opinions given. 

11.  VA should arrange for the veteran to 
be examined a specialist in 
neurology/psychiatry to determine the 
etiology of his sleep disturbance and any 
current nervous disorder.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The 
neurologist/psychiatrist is asked to 
determine if the veteran's symptoms of 
sleep disturbance are attributable to any 
known diagnosis. 

12.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case considering all 
evidence received since the statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



